                      IN TIIE UI\ITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

                                        Clerk's Minutes
                            Before the lfonorable James A. Parker

Case No. l9-cr-4439                              Date: June 11,2020

Title: United States v. Joseph Perez

Courtroom Clerk: Catherine     Malone            Court Reporter: Julie Goehl

Court in Sessionr l:33 p.m.                Court in Recess: 3:54 p.m. Total Time: 2:21

Type of Proceeding: Hearing on Defendant's Motion to Suppress Evidence (Doc. 29)

Arronxnvs PnesnNT FonPLATNTIFF(s): Arronnwys Pnrsenr ronDnrnxuNr(s):
Joe Romero                                       Paul Spiers

PROCEEDINGS:
l:33 pm               Court is in session. Counsel state their appearances. Defendant is present.
                      The United States calls Special Agent Kirk Lemmon to testiff. Agent
                      Lemmon is swom in, The United States examines Agent Lemmon.
l:45 pm               Defense counsel cross-examines Agent Lemmon.
l:50 pm               The United States calls Special Agent Janell Perry, who is swom in by the
                      Court.
2:08 pm               The United States introduces Gov. Ex.           l,   an audio recording of   the

                      encounter. Defendant asks that the Court follow along on the transcript,

                      Gov. Ex       l-A.   Defendant substantially agrees with the accuracy   of   the

                      transcript.
2:23pm                The United States introduces Gov. Ex. 2-10. Defense counsel has no
                      objections. The exhibits are admitted.
2:32pm                Defense Counsel cross-examines Agent Perry.
2:44pm                Defense counsel moves         to admit Defense Ex, A (image of      Defendant
                      wearing a jacket). The United States does not object. The Court admits
                      Defense Ex.     A.
2:56 pm               The United States conducts its re-direct examination of Agent Perry.
                                                    I
3:02   pm   Defense counsel moves to admit Defense Ex. B (receipt for cash or other
            items). The United States does not object. The Court admits Defense Ex. B.
3:09pm      Defense calls Defendant, who     is swom in. Defense counsel examines
            Defendant.
3:22 pm     The United States conducts its cross-examination of Defendant.
3:36 pm     Defense counsel conducts its re-direct examination of Defendant.
3:40 pm     Defense counsel argues the motion.
3:48 pm     The United States argues in opposition to the motion.
3:54 pm     Court is in recess.
    GOVEHNMENT
      EXHIBIT
q



E
    G0VERNMEI'IT
5     EXHIBTT
g
3
E
      5
                                          u,a   05AlIllgl 4srarEt. onxl EffmgDr^Dltalt Ttoia
                                                RECEFT FOR CASH OR OfiER TTEre
Tft   (l*ii.   TI*,   Affi   (hcrffg AP

.r.rrall I lr!r,
,660 tri:!. Crorrl&g
ll!r!qsi!{E€. u' 0gl          8t 106

                                                                                             I   t-12-lOlt


8l P.ro lld.a 01r1.!o!
lI'u0rr:r4ot, n ot3titgt           olr:cl ttgm t

                                                          r   ffi    d tbfrlblir drsiH cra s ft i-rrl
                                                          Scdbdy       brbedanrd kHd.
                                tt?*so cll lular tllipio!.          rlth cllt.glng &rle!            Lirrtr t9 raprarlnlallr! ol   .raraph




                                Crorn oolot.d      rall.t rlib Cl Io, tr.pcffart,          &13




                                                                                                                                            EXHIBIT


                                                                                                   Edtr&tulnV.&Hh

                                                                        P.0. f   ol   f
          US v. Joseph Mathew Perez                                                                                     Discovery - 8
